Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on September 10, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 9-12 & 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1).
Regarding Claim 1, Yong-Hwan et al. discloses  a thin-film transistor including a substrate (101), and a low temperature polysilicon layer (121), a plurality of insulating layers (113 & 114) and a gate (122) disposed on the substrate (Par. 0027-0032, Fig. 4); 												wherein at least one of the plurality of insulating layers which contact with the side of the low temperature polysilicon layers away from the substrate (113), comprises organic material and has vias (Par. 0032).
Regarding Claim 2, Yong-Hwan et al., as applied to claim 1, discloses                      the thin-film transistor, wherein the insulating layers include a first insulating layer with first vias (Par. 0027-0032, Fig. 4 – first insulating layer 113; the via through first insulating layer 113 could be considered as the first via); the first insulating layer is arranged between the low temperature polysilicon layer and the gate (Par. 0027-0032, Fig. 4 – gate 122); and the gate is located on the side of the first insulating layer away from the substrate (Par. 0027-0032, Fig. 4 – substrate 101).
Regarding Claim 3, Yong-Hwan et al., as applied to claim 2, discloses                          the thin-film transistor, wherein the insulating layers also include a second insulating layer (114) with second vias and the second insulating layer is located on the side of the gate (122) away from the substrate (101) (Par. 0027-0032, Fig. 4 – the via through second insulating layer 114 could be considered as the second via).
Regarding Claim 4, Yong-Hwan et al., as applied to claim 3, discloses                      the thin-film transistor, further comprising a source electrode (123a) and a drain electrode (123b), wherein the source electrode and the drain electrode are located on the side of the second insulating layer (114) away from the substrate (101) and the source electrode and the drain electrode are in contact with the low temperature polysilicon layer (121) through the first and second vias (Par. 0027-0032, Fig. 4).
Regarding Claim 5, Yong-Hwan et al., as applied to claim 4, discloses                      the thin-film transistor, wherein the orthographic projections of the first vias on the substrate at least partially coincide with the orthographic projections of the second vias on the substrate (Fig. 4).
Regarding Claim 9, Yong-Hwan et al., as applied to claim 1, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 1 (abstract, Par. 0003-0014).
Regarding Claim 10, Yong-Hwan et al., as applied to claim 9, discloses                       a display device including the array substrate according to claim 9 (abstract, Par. 0003-0014).
Regarding Claim 11, Yong-Hwan et al. discloses a method for manufacturing a thin-film transistor comprising the following steps:			forming a low temperature polysilicon layer (121) on a substrate (101) (Par. 0027-0032, Fig. 4);												forming an organic insulating layer (113) on the side of the low temperature polysilicon 
Regarding Claim 12, Yong-Hwan et al., as applied to claim 11, discloses the method for manufacturing a thin-film transistor, wherein forming an organic insulating layer with vias comprises the following steps:								coating organic material on the low temperature polysilicon layer to form a film (Par. 0027-0032, Fig. 4);										performing a first curing of the obtained film (Par. 0027-0032, Fig. 4 – first curing not explicitly mentioned but implied);									exposing and developing the film after the first curing to form the vias (Par. 0027-0032, Fig. 4 – first curing not explicitly mentioned but implied);.					performing a second curing of the film with the vias to form the organic insulating layer (Par. 0027-0032, Fig. 4 – first curing not explicitly mentioned but implied; after the vias are formed after exposure and development, it is only natural to anneal the structure to get rid of any moisture and harden the film; the process might be called as the second curing).
Regarding Claim 14, Yong-Hwan et al., as applied to claim 2, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 2 (abstract, Par. 0003-0014).
Regarding Claim 15, Yong-Hwan et al., as applied to claim 3, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 3 (abstract, Par. 0003-0014).
Regarding Claim 16, Yong-Hwan et al., as applied to claim 4, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 4 (abstract, Par. 0003-0014).
Regarding Claim 17, Yong-Hwan et al., as applied to claim 5, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 5 (abstract, Par. 0003-0014).
Regarding Claim 18, Yong-Hwan et al., as applied to claim 6, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 6 (abstract, Par. 0003-0014).
Regarding Claim 19, Yong-Hwan et al., as applied to claim 7, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 7 (abstract, Par. 0003-0014).
Regarding Claim 20, Yong-Hwan et al., as applied to claim 8, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 8 (abstract, Par. 0003-0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 is rejected under 35 U.S.C. 103 as obvious over Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1), as applied to claim 4, further in view of Hao et al. (Pub. No. : US 2015/0227013 A1).
Regarding Claim 6, Yong-Hwan et al., as applied to claim 4, discloses                      the thin-film transistors, further comprising: a planarization layer (115), a public electrode (133) and a pixel electrode (131),									wherein the planarization layer is located on the side of the source and drain electrodes away from the substrate (Par. 0035, Fig. 5 - planarization layer 115);					the planarization layer has third via at a position corresponding to the drain electrode (Par. 0035, Fig. 5 - planarization layer 115; the via that goes through planarization layer 115 could be considered as the third via); and								the pixel electrode are in connect with the drain electrode through the third vias (Par. 0037-0038, Fig. 5). 											Yong-Hwan et al. does not explicitly disclose     				                    the planarization layer and the public electrode have third vias at a position corresponding to the drain electrode.												Hao et al. teaches     				                                                                     the planarization layer and the public electrode have third vias at a position corresponding to the drain electrode (Par. 0030-0033; Fig. 4 – planarization layer 13, public electrode 17, third via 14, drain electrode 8).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hao et al. to adapt the thin-film transistor, wherein the planarization layer and the public electrode have third vias at a position corresponding to the drain electrode of Yong-Hwan et al. in order to construct an efficient display device.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1), as applied to claim 1, further in view of Tsubata (Pub. No. : US 2012/0287349 A1).
Regarding Claim 7, Yong-Hwan et al., as applied to claim 1, discloses                      the thin-film transistors, wherein the organic material is pentacene (Par. 0030). 				Yong-Hwan et al. does not explicitly disclose     				                    the thin-film transistors, wherein the organic material is anyone or any combination of polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polyurethane and polyimide.												Tsubata teaches     				                                                                     the thin-film transistors, wherein the organic material is anyone or any combination of polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polyurethane and polyimide (Par. 0098 – this prior art teaches that gate insulating film could be formed of polyurethane or polyimide).												So it is understood that the gate insulating film could be formed of pentacene, polyurethane and polyimide etc. Primary reference Yong-Hwan et al. teaches use of pentacene instead of anyone or any combination of polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polyurethane and polyimide. In other words, Yong-Hwan et al.   discloses the claimed invention except for the thin-film transistors, wherein the organic material is anyone or any combination of polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polyurethane and polyimide. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the thin-film transistors, wherein the organic material is anyone or any combination of polymethyl 


Claims 8 and 13 are rejected under 35 U.S.C. 103 as obvious over Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1), as applied to claim 1 and claim 12.

Regarding Claim 8, Yong-Hwan et al., as applied to claim 1, does not explicitly disclose     				                    							the thin-film transistors, wherein the insulting layer has a thickness of 1.5 µm to 3.0 µm in the direction perpendicular to the substrate.								However, the Examiner takes OFFICIAL NOTICE that insulating layer thickness is optimized keeping the capacitance, leakage etc. in mind. In other words, it is a result-effective variable.  Yong-Hwan et al. discloses the claimed invention except for the thin-film transistors, wherein the insulting layer has a thickness of 1.5 µm to 3.0 µm in the direction perpendicular to the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the thin-film transistors, wherein the insulting layer has a thickness of 1.5 µm to 3.0 µm in the direction perpendicular to the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 13, Yong-Hwan et al., as applied to claim 12, does not explicitly disclose     				                    							the method for manufacturing a thin-film transistor according to claim 12, wherein the first curing is carried out at vacuum degree of 20 Pa to 100 Pa and heating temperature of 80 °C to l30 °C for 90 s to 140 s and the second curing is carried out at atmospheric pressure and heating temperature of 200 °C to 250 °C for 40 min to 120 min						However, the Examiner takes OFFICIAL NOTICE that curing of organic film before and after exposure and development is well known in the art. Curing is done in such a way that highly accurate patterning could be done without taking unnecessarily long time. Also, curing after exposure is done to an extent that guarantees a reliable gate insulating film. Yong-Hwan et al. discloses the claimed invention except for the method for manufacturing a thin-film transistor according to claim 12, wherein the first curing is carried out at vacuum degree of 20 Pa to 100 Pa and heating temperature of 80 °C to l30 °C for 90 s to 140 s and the second curing is carried out at atmospheric pressure and heating temperature of 200 °C to 250 °C for 40 min to 120 min.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method for manufacturing a thin-film transistor according to claim 12, wherein the first curing is carried out at vacuum degree of 20 Pa to 100 Pa and heating temperature of 80 °C to l30 °C for 90 s to 140 s and the second curing is carried out at atmospheric pressure and heating temperature of 200 °C to 250 °C for 40 min to 120 min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/09/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812